SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

751
KAH 10-01840
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
ELBERT WELCH, PETITIONER-APPELLANT,

                     V                                            ORDER

JAMES HESSEL, ACTING SUPERINTENDENT, GOWANDA
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-APPELLANT.

ELBERT WELCH, PETITIONER-APPELLANT PRO SE.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (John L. Michalski, A.J.), entered April 30, 2010. The
judgment, insofar as appealed from, denied the petition for a writ of
habeas corpus.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court